PD-0795-15
                                PD-0795-15                            COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 6/29/2015 12:00:00 AM
                                                                       Accepted 6/29/2015 4:14:54 PM
                                                                                       ABEL ACOSTA
               IN THE TEXAS COURT OF CRIMINAL                 APPEALS                          CLERK
                            AUSTIN, TEXAS

CARL SMITH                                 §
                                           §
VS.                                        §          CASE NO.
                                           §
THE STATE OF TEXAS                         §


                    MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      NOW COMES, the appellant, Carl Lee Smith, by and through his assistant public

defender Jani J. Maselli Wood, and respectfully moves the Court to grant an additional

thirty days to file the petitions for discretionary review and for good cause would show:

                                           I.

      Mr. Smith was convicted of capital murder and sentenced to life without parole.

His conviction was affirmed on June 16, 2015 in an unpublished opinion in Cause

Number 14-13-00595-CR.

                                           II.

      The petitions is due July 16, 2015. Mr. Smith is requesting an additional thirty

days to prepare the petition until August 15, 2015



.

         June 29, 2015                    III.
      Undersigned counsel has numerous deadlines in the next thirty days and has been

working diligently to handle all her cases:

Filed Cases

Brief for Joe Bowden v. State, 14-14-00955-CR filed on May 28, 2015;

Brief filed in Mary Kuol v. State, 14-14-01008-CR filed on June 2, 2015

Brief filed in Marcus Jamez Lewis v. State, 14-14-00779-CR on June 28, 2015

PDR’s due (NFE because of previous extensions)

Gregorio Guerrero v. State, due 7/15/2015;

Kenneth McAfee v. State, due 7/13/2015

Briefs due:

Brief after PDR granted due in Joshua London v. State, due July 24, 2015

Lawrence Glover v. State, 14-15-00082-CR - due July 13, 2015

Shaun Briggs v. State, 01-15-00269-CR - due July 15, 2015

Carl Lovings v. State, 14-15-00167-CR - due on July 19, 2015

Mario Dunn v. State, 14-15-00340-CR - due on July 27, 2015

CLE

Counsel is the course director and will be attending Train the Trainers and a CDLP

training in South Padre Island from July 7-11, 2015.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this Court grant an additional 30 days to file the petition for discretionary review.

                                              -2-
                                        Respectfully submitted,


                                        ALEXANDER BUNIN
                                        Chief Public Defender
                                        Harris County Texas
                                        /s/ Jani J. Maselli Wood
                                        ___________________________________
                                        JANI J. MASELLI WOOD
                                        State Bar No. 00791195
                                        1201 Franklin Street, 13th Floor
                                        Houston, TX 77002
                                        (713) 274-6721
                                        Attorney for Appellant,
                                        Carl Lee Smith



                          CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on June 28, 2015, a copy of

the foregoing was emailed to Lisa McMinn, State Prosecuting Attorney, and the Harris

County District Attorney’s Office through texfile.com at the following address:

Eric Kugler
Assistant District Attorney
1201 Franklin Street, 6th Floor
Houston, TX 77002
Kugler_Eric@dao.hctx.net

Lisa McMinn
Lisa.McMinn@SPA.texas.gov

                                        /s/ Jani J. Maselli Wood

                                        ___________________________________
                                        JANI J. MASELLI WOOD

                                          -3-